Title: To Thomas Jefferson from David R. Williams, 29 January 1806
From: Williams, David R.
To: Jefferson, Thomas


                        
                            Wednesday 12 O Clock 29 January 1806
                            
                        
                        David R. Williams tenders his sincere acknowledgments to Mr Jefferson, for the reiterated instances of
                            politeness offered him. On two former occations he was previously engaged; but not being so now, he is constrained to say,
                            he cannot dine with him as President of the United States. A mind as much unfettered from prejudice as your’s, will learn
                            the reason now offered, as an excuse for declining your invitation, without taking any portion of it, as a censure on your
                            conduct; I protest it is not so ment.
                        The entertainments &c formerly given by Mr Adams, were always considered by me as decoys to the
                            representatives in Congress, & altho’ I do not consider your’s as such, still I cannot partake of that now, which I
                            reprobated then.   I flatter myself this candid declaration on my part, will not injure me in the estimation of the person
                            whom, I value as the father of the reformations in our Government; & therefore hope, indeed I feel confident that, this
                            peculiarity, call it any thing but a want of respect & esteem for you, will not deprive me, whenever occasions of
                            business offer, of that urbanity which, is a pride to your friends, you shew to all.
                    